                    Case 1:19-cv-10343-PGG-SLC Document 25
                                                        23 Filed 06/23/20
                                                                 06/19/20 Page 1 of 3
   McGuireWoods LLP
    500 East Pratt Street
             Suite 1000
  Baltimore MD 21202
  Phone: 410.659.4400
     Fax: 410.659.4599
www.mcguirewoods.com

         Adam T. Simons                                                                                                                                  asimons@mcguirewoods.com
    Direct: 410.659.4417                                                                                                                                         Fax: 410.659.4484
                                                                                                          On consent, this action is stayed pending
                                                                                                          resolution of the appeals in the Banana Republic,
                                                                             June 19, 2020                Swarovski, Ann Taylor, Kohl's, Jersey Mike's
                                                                                                          Franchise Systems, or The Art of Shaving-FL
          VIA CM/ECF                                                                                      cases referenced herein. The parties are directed
                                                                                                          to file a joint status letter by September 1, 2020,
          Hon. Paul G. Gardephe                                                                           or within a few days of a Second Circuit
          Hon. Sarah L. Cave                                                                              opinion, whichever occurs first.
          U.S. District Court
           For the Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312

                     Re:                                                  1:19-cv-10343-PGG-SLC
                                 Dominguez v. Lowe’s Home Centers, LLC, June   23, 2020
                                 Joint Request to Stay Pending Appeals in Related Matters

          Dear Judges Gardephe and Cave:

                  Defendant Lowe’s Home Centers LLC (“LHC”) and Plaintiff Yovanny Dominguez
          (“Dominguez”) jointly request that the Court stay this matter pending a decision by the Second
          Circuit in any of the following substantively identical matters:

               •     Dominguez v. Banana Republic, LLC, 1:19-cv-10171-GHW, 2020 WL 1950496 (S.D.N.Y.
                     Apr. 23, 2020) (Dismissed and appealed to Second Circuit).

               •     Calcano v. Swarovski N. Am, Ltd., 19-cv-10536-GHW, 2020 WL 1974143 (S.D.N.Y. Apr.
                     24, 2020) (Woods, J.) (Dismissed and appealed to Second Circuit).

               •     Mendez v. AnnTaylor, Inc., 19-cv-10625-GHW, 2020 WL 1974211 (S.D.N.Y. Apr. 24,
                     2020) (Woods, J.) (Dismissed and appealed to Second Circuit).

               •     Murphy v. Kohl’s Department Stores, Inc., 19-cv-09921-GHW, 2020 WL 1974261
                     (S.D.N.Y. Apr. 24, 2020) (Woods, J.) (Dismissed and appealed to Second Circuit).

               •     Thorne v. Jersey Mike’s Franchise Systems, Inc., 1:19-cv-09934-GHW, 2020 WL 1989411
                     (S.D.N.Y. Apr. 27, 2020) (Woods, J.) (Dismissed and appealed to Second Circuit).

               •     Calcano v. The Art of Shaving-FL, LLC, 1:19-cv-10432-GHW, 2020 WL 1989413
                     (S.D.N.Y. Apr. 27, 2020) (Woods, J.) (Dismissed and appealed to Second Circuit).




                   Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                        Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C.
      Case 1:19-cv-10343-PGG-SLC Document 25
                                          23 Filed 06/23/20
                                                   06/19/20 Page 2 of 3

June 19, 2020
Page 2


Two of these matters involve the same named plaintiff on whose behalf the complaint was filed in
this action, and all of these cases involve the same plaintiff’s counsel and identical allegations and
claims to those presented in this matter. 1

         The resolution of the above-referenced cases likely will affect the outcome of this matter.
First, the allegations and claims in each case are similar or identical to the claims asserted in this
case; more specifically, that Title III of the Americans with Disabilities Act and the New York
State and City Human Rights Laws require retailers to provide Braille versions of their gift cards.
Indeed, Plaintiff Yovanny Dominguez is the Plaintiff in the Banana Republic cases and, in addition
to representing Mr. Dominguez in those cases, Plaintiff’s attorneys here also represent the
plaintiffs in each of the above-referenced matters. Second, as exemplified in LHC’s pre-motion
letter filed on February 24, 2020 (Doc. 10), LHC’s bases for dismissal in this matter will be the
same or similar to the defendants’ arguments in the above-referenced matters and, in the absence
of a stay, LHC intends to file a pre-motion letter that largely mirrors the defendants’ arguments in
those matters. Third, the plaintiffs believe these matters were wrongly decided and defendants are
actively contesting the appeal; therefore, the Second Circuit’s decision on this dispute likely will
address and impact the merits of Plaintiff’s claim in this matter.

         A stay in this matter would be consistent with the proceedings in similar matters pending
before Judge Gardephe involving Plaintiff’s counsel, Calcano v. Best Buy Co., Inc., 1:19-cv-
11467-PGG-OTW and Tucker v. Abercrombie & Fitch Co., 1:19-cv-10032-PGG-OTW. On May
27, 2020, the parties in Best Buy requested a stay of the matter for similar reasons to those asserted
in this request, and the Court granted the stay on June 5, 2020 until the resolution of the appeals in
either Banana Republic or Swarovski. (See 1:19-cv-11467-PGG-OTW, Doc. 23.) Similarly, in
Tucker, the case was stayed in light of the motions to dismiss in similar matters.

        Accordingly, the parties believe there is good cause to stay this matter pending the
resolution of the issues presented in this case by the Second Circuit. The parties therefore request
that the Court enter an order staying all deadlines and other proceedings in this case until the
Second Circuit renders a decision addressing the claims asserted in this matter. 2

       1
         In addition to these matters, the identical claims are in front of Judge Gardephe in
Dominguez v. Foot Locker, Inc., 1:19-cv-10628-PGG-SDA (Report and Recommendation
(“R&R”) to dismiss issued on May 12, 2020; Objections to R&R currently before Judge Gardephe)
and were recently dismissed in four substantively identical matters in front of Judge Lorna G.
Schofield: Dominguez v. Taco Bell Corp., No. 1:19-cv-10172 (S.D.N.Y.); Lopez v. Darden
Restaurants, Inc., No. 1:19-cv-9888 (S.D.N.Y.); Calcano v. Vineyard Vines, LLC, No. 1:19-cv-11228
(S.D.N.Y.); and Lopez v. Williams-Sonoma Stores, Inc., No. 1:19-cv-11770 (S.D.N.Y.).

       2
         The parties address this letter to both Judges Gardephe and Cave because the request for
a stay will affect both the motion to dismiss deadline, which is to be submitted to Judge Gardephe,
and all other scheduling, which Judge Gardephe has referred to Judge Cave. See Doc. No. 5
(referring matter to Judge Cave for “general pre-trial, including scheduling, discovery, non-
dispositive pre-trial motions, and settlement”) and Doc. No. 20 (directing that any motions to
dismiss must follow Judge Gardephe’s pre-motion conference requirement).
      Case 1:19-cv-10343-PGG-SLC Document 25
                                          23 Filed 06/23/20
                                                   06/19/20 Page 3 of 3

June 19, 2020
Page 3




                                   Respectfully submitted,

                                   /s/ Adam T. Simons

                                   Adam T. Simons
                                   McGuireWoods LLP
                                   Attorneys for Defendant

CONSENTED TO BY:

                                   /s/ Bradly Marks (with permission)
                                   Bradly Marks
                                   The Marks Law Firm, P.C.
                                   Attorneys for Plaintiff
